Case 21-32156 Document 76-1 Filed in TXSB on 07/27/21 Page 1 of 14




                          Exhibit A
          Case 21-32156 Document 76-1 Filed in TXSB on 07/27/21 Page 2 of 14




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                  §
    In re:                                                        §        Chapter 11
                                                                  §
    AGILON ENERGY HOLDINGS II LLC, et al.                         §        Case No. 21-32156 (MI)
                                                                  §
                           Debtors.1                              §        (Jointly Administered)
                                                                  §

    DECLARATION OF LORETTA CROSS IN SUPPORT OF DEBTORS’ APPLICATION
       FOR ORDER AUTHORIZING THE EMPLOYMENT AND RETENTION OF
               GRANT THORNTON LLP AS FINANCIAL ADVISOR


             I, Loretta Cross, under penalty of perjury, declare as follows:

             1.     I am Managing Director of the Grant Thornton LLP (“GT”), a company

specializing in Audit, Tax and Advisory Services. The matters set forth herein are made of my

own personal knowledge and, if called and sworn as a witness, I could and would testify

competently thereto.2


             2.     This Declaration is made in support of the above-captioned debtors’ (collectively,

the “Debtors”) Application for Order Authorizing the Employment and Retention of Grant

Thornton LLP as Financial Advisor (the “Application”) on the terms and conditions as set forth in

the Application and the engagement letter between the Debtors and GT attached to this Declaration




1
    The debtors and debtors in possession these chapter 11 cases, along with the last four digits of their respective
    Employer Identification Numbers, are as follows: Agilon Energy Holdings II LLC (3389) (“Agilon”), Case No. 21-
    32156; Victoria Port Power LLC (4894) (“VPP”), Case No. 21-32157; and Victoria City Power LLC (4169)
    (“VCP” and together with Agilon and VPP, the “Debtors”), Case No. 21-32158. The Debtors’ mailing address is:
    5850 San Felipe, Ste 601, Houston, Texas 77057.
2
    Certain of the disclosures herein related to matter within the knowledge of other professionals at GT and are based
    on information provided to me by them.

                                                           1
          Case 21-32156 Document 76-1 Filed in TXSB on 07/27/21 Page 3 of 14




as Exhibit 1 (the “Engagement Agreement”).3 Except as otherwise noted,4 I have personal

knowledge of the matters set forth herein.


                                       Disinterestedness and Eligibility


          1.       GT is comprised of leading industry professionals with significant experience in

the Restructuring and Bankruptcy Advisory services. GT’s professionals have experience in

facilitating financial and accounting matters and other related aspects of chapter 11 cases and

experience in matters of this size and complexity. GT’s professionals have acted as financial

advisors in many large bankruptcy cases in various districts nationwide. Some in- and out-of-court

restructurings and advisory assignments in the power industry in which GT, or the assigned

professionals, have been involved include work performed for or related to Allegheny Energy,

Brazos Electric Coop, Calpine, Dynegy, El Paso Energy, Electric Cities, Enron, Mirant, Mobile

Energy Services, NRG, Pioneer Electric Coop, Power Company of America and Reliant

Resources.


          2.       GT represents that GT, its members and employees are not and were not, within

two years before the date of the filing of these chapter 11 cases, creditors, equity security holders,

insiders or employees of the Debtors.


         3.        In accordance with 11 U.S.C. § 327(a) and Federal Rule of Bankruptcy Procedure

327(a), I caused to be submitted for review by our conflicts system the names of all known

potential parties in interest (the “Potential Parties in Interest”) in these chapter 11 cases. The



3
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.
4
    Certain of the disclosures herein relate to matters within the personal knowledge of other professionals at A&M
    and are based on information provided by them.

                                                           2
       Case 21-32156 Document 76-1 Filed in TXSB on 07/27/21 Page 4 of 14




Potential Parties in Interest is attached hereto as Schedule 1. The list of Potential Parties in Interest

was provided by the Debtors and included, among other parties, the Debtors, non-Debtor affiliates,

current and former directors and officers of the Debtors, significant stockholders, secured

creditors, lenders, the Debtors’ unsecured creditors, contract counterparties, landlords, vendors,

insurers, utilities, governmental authorities and other parties. The results of the conflict check

were compiled and reviewed by GT professionals under my supervision. At this time, and as set

forth in further detail herein, GT is not aware of any relationship that would present a disqualifying

conflict of interest. Should GT discover any new relevant facts or relationships bearing on the

matters described herein during the period of its retention, GT will use reasonable efforts to file

promptly a supplemental declaration.


      4.        As can be expected with respect to any professional services firm such as GT, GT

provides services to many clients with interests in the Debtors’ chapter 11 cases. To the best of

my knowledge, except as indicated on Schedule 2 (Disclosure Table), GT’s services for such

clients do not relate to the Debtors’ chapter 11 cases. However, in an abundance of caution, I

would bring to the court’s attention that GT audits the parent company of Pro Energy Services.

GT will not be involved in any negotiations, evaluations or provide services to the Debtor to the

extent that Pro Energy Services is also involved in those negotiations or transactions.


      5.        To the best of my knowledge and based solely upon information provided to me by

the Debtors, and except as provided herein, neither GT, nor any of its professionals, has any

materially adverse connection to the Debtors, their creditors or other relevant parties. GT may have

relationships with certain of the Debtors’ creditors as vendors or in connection with cases in which

GT serves or has served in a neutral capacity as financial advisor for another chapter 11 debtor.



                                                   3
       Case 21-32156 Document 76-1 Filed in TXSB on 07/27/21 Page 5 of 14




      6.          GT has and will continue to represent clients in matters unrelated to these chapter

11 cases. In addition, GT and its personnel have and will continue to have relationships personally

or in the ordinary course of its business with certain vendors, professionals, and other parties in

interest that may be involved in the Debtors’ chapter 11 cases. GT may also provide professional

services to entities or persons that may be creditors or parties in interest in these chapter 11 cases,

which services do not directly relate to, or have any direct connection with, these chapter 11 cases

or the Debtors.


      7.          GT and its personnel in their individual capacities regularly utilize the services of

law firms, accounting firms, and financial advisors. Such firms engaged by GT or its personnel

may appear in chapter 11 cases representing the Debtor or parties in interest. All engagements

where such firms represent GT or its personnel in their individual capacities are unrelated to these

chapter 11 cases.


     8.           To the best of my knowledge, no employees of GT is a relative of, or has been

connected with the U.S. Trustee in this district or its employees.


      9.          Accordingly, to the best of my knowledge, neither GT nor any of its partners or

employees hold or represent any interest materially adverse to the Debtors’ estates with respect to

any matter upon which GT is to be engaged. Based on the foregoing, I believe that GT is a

“disinterested person” as that term is defined in section 101(14) of the Bankruptcy Code.


      10.         If any new material relevant facts or relationships are discovered or arise during the

pendency of these chapter 11 cases, GT will promptly file a supplement declaration disclosing

such new materials facts or relationships.



                                                    4
      Case 21-32156 Document 76-1 Filed in TXSB on 07/27/21 Page 6 of 14




                                        Compensation


      11.     Subject to Court approval and in accordance with the applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, applicable U.S. Trustee guidelines, and the Bankruptcy

Local Rules, GT will seek from the Debtors payment for compensation on an hourly basis and

reimbursement of actual and necessary expenses incurred by GT. GT’s customary hourly rates as

charged in bankruptcy and non-bankruptcy matters of this type by the professionals assigned to

this engagement are outlined in the Application. These hourly rates are adjusted annually.


       12.    To the best of my knowledge, (a) no commitments have been made or received by

GT with respect to compensation or payment in connection with these cases other than in

accordance with applicable provisions of the Bankruptcy Code and the Bankruptcy Rules, and (b)

GT has no agreement with any other entity to share with such entity any compensation received

by GT in connection with these chapter 11 cases.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my information, knowledge and belief.


       Executed on July 22, 2021


                                     By: ____________________________________
                                           Loretta Cross
                                           Managing Director
                                           Grant Thornton, LLP




                                                5
Case 21-32156 Document 76-1 Filed in TXSB on 07/27/21 Page 7 of 14




                       Schedule 1
           Potential Interested Parties




                                6
        Case 21-32156 Document 76-1 Filed in TXSB on 07/27/21 Page 8 of 14

                                                           Potential Interested Parties

Ref #                                       Name                                                                Role
         1   ABIP                                                               Potential creditor in case, not top 30
         2   ACT Commodities                                                    Potential creditor in case, not top 30
         3   AEP Texas                                                          Potential creditor in case, not top 30
         4   Aerovent Fan Company, Inc.                                         30 Largest Unsecured
         5   AFCO Credit Corporation                                            Potential creditor in case, not top 30
         6   Agilon Energy Holdings II LLC                                      Debtors
         7   Air Tox Enviromental Company                                       Potential creditor in case, not top 30
         8   Airgas USA, LLC                                                    Potential creditor in case, not top 30
         9   Akerman LLP                                                        30 Largest Unsecured
        10   Akin Gump Strauss Hauer & Feld LLP                                 Counsel for Secured Lenders
        11   Alliance Source Testing, LLC                                       30 Largest Unsecured
        12   Allied Fire Protection, LP                                         Potential creditor in case, not top 30
        13   American Arbitration Association                                   Potential creditor in case, not top 30
        14   American Electric Power                                            Potential creditor in case, not top 30
        15   American Moistening Company, Inc.                                  Potential creditor in case, not top 30
        16   AMICO                                                              Potential creditor in case, not top 30
        17   Armadillo Portable Toilets                                         Potential creditor in case, not top 30
        18   B Environmental                                                    Potential creditor in case, not top 30
        19   Baker Hughes a GE Co. - Control Solutions                          30 Largest Unsecured
        20   Ballard Spahr LLP                                                  Potential creditor in case, not top 30
        21   Bank Direct                                                        30 Largest Unsecured
        22   Baseload Power                                                     30 Largest Unsecured
        23   Bay Ltd.                                                           Potential creditor in case, not top 30
        24   Bech Engineering                                                   Other - included as 30 largest creditor on previously-flied MSL
        25   Beecher Carlson                                                    Potential creditor in case, not top 30
        26   Bradley Griffin LLC                                                Potential creditor in case, not top 30
        27   Brenntag Lubricants Central                                        30 Largest Unsecured
        28   Briggs & Veselka Co.                                               Potential creditor in case, not top 30
        29   BSI EHS Services and Solutions                                     Potential creditor in case, not top 30
        30   Burns & McDonnell                                                  Potential creditor in case, not top 30
        31   Castleman Power Development LLC                                    Potential creditor in case, not top 30
        32   Castleman Power Systems Intl                                       Potential creditor in case, not top 30
        33   Ccd Consulting LLC                                                 Potential creditor in case, not top 30
        34   CEESI (Colorado Engineering Experiment Station, Inc.)              Other - included as 30 largest creditor on previously-flied MSL
        35   CEMTEK Environmental Inc.                                          30 Largest Unsecured
        36   Chamberlain, Hrdlicka, White, Williams & Aughtry, PC               Potential creditor in case, not top 30
        37   Charter Title Company                                              Potential creditor in case, not top 30
        38   Christian Bech                                                     Other - included as 30 largest creditor on previously-flied MSL
        39   City of Victoria                                                   Potential creditor in case, not top 30
        40   Civil Corp Engineers Surveyors                                     Potential creditor in case, not top 30
        41   Coastal Fence and Irrigation, LLC                                  Potential creditor in case, not top 30
        42   Compression Generation Services                                    Potential creditor in case, not top 30
        43   CORMETECH, Inc.                                                    Potential creditor in case, not top 30
        44   Crescent Power, Inc.                                               Potential creditor in case, not top 30
        45   Crew Land Research                                                 Potential creditor in case, not top 30
        46   CT Corporation                                                     Potential creditor in case, not top 30
        47   Culligan International Company                                     Potential creditor in case, not top 30
        48   Cummings Westlake, LLC                                             30 Largest Unsecured
        49   Detection & Measurement Systems                                    Potential creditor in case, not top 30
        50   Dow Golub Remels & Gilbreath                                       Potential creditor in case, not top 30
        51   E3 Consulting                                                      Potential creditor in case, not top 30
        52   E4A Solutions, LLC                                                 30 Largest Unsecured
        53   Electric Reliability Council of Texas, Inc.                        Parties Requesting Notice
        54   Emerson-Rosemount Inc                                              Potential creditor in case, not top 30
        55   EquipmentShare                                                     30 Largest Unsecured
        56   Equisales Associates, Inc.                                         30 Largest Unsecured
        57   ESE Partners                                                       Potential creditor in case, not top 30
        58   ESS Metron                                                         Potential creditor in case, not top 30
        Case 21-32156 Document 76-1 Filed in TXSB on 07/27/21 Page 9 of 14

Ref #                                        Name                                                        Role
        59   Failure AnalysisServices Tech, Inc.                         Potential creditor in case, not top 30
        60   Farm Industrial                                             Potential creditor in case, not top 30
        61   FileHold Systems Inc.                                       Potential creditor in case, not top 30
        62   Finsight Group Inc                                          Potential creditor in case, not top 30
        63   Fordyce Holdings, Inc.                                      Potential creditor in case, not top 30
        64   Foster Fence Ltd                                            Potential creditor in case, not top 30
        65   Fotronic Corporation                                        Potential creditor in case, not top 30
        66   Friedel Drilling Co.                                        Potential creditor in case, not top 30
        67   GE Packaged Power, LLC                                      30 Largest Unsecured
        68   Gene's Machine, Inc.                                        Potential creditor in case, not top 30
        69   GK Techstar, LLC                                            Potential creditor in case, not top 30
        70   Global Project Strategy, Inc.                               30 Largest Unsecured
        71   Golden Cresent                                              Potential creditor in case, not top 30
        72   Grant Thornton LLP                                          Debtor's Advisor
        73   Green Bank                                                  Potential creditor in case, not top 30
        74   Hatfield and Company, Inc.                                  Potential creditor in case, not top 30
        75   HI-TECH ELECTRIC, INC                                       Potential creditor in case, not top 30
        76   HLI Laredo, Inc                                             Potential creditor in case, not top 30
        77   Hugh Smith Advisors LLC                                     Debtor's Advisor
        78   Ingersoll Rand Company                                      Potential creditor in case, not top 30
        79   Intelletrace, Inc.                                          30 Largest Unsecured
        80   Internal Revenue Service Centralized Insolvency Operation   Gov't Agency
        81   Interra Incorporated                                        Potential creditor in case, not top 30
        82   Intertch-Filtration Filters                                 Potential creditor in case, not top 30
        83   Jack Kelly                                                  Potential creditor in case, not top 30
        84   JDM Commercial Services, LLC                                Potential creditor in case, not top 30
        85   JLL Valuation and Advisory Services                         Potential creditor in case, not top 30
        86   J-W Power Company                                           30 Largest Unsecured
        87   Kestrel Power Engineering, LLC                              30 Largest Unsecured
        88   Kimball Midwest                                             Potential creditor in case, not top 30
        89   Kinder Morgan Tejas Pipeline                                Potential creditor in case, not top 30
        90   King & Spalding, LLP                                        30 Largest Unsecured
        91   Konecranes, Inc.                                            Potential creditor in case, not top 30
        92   Leidos Engineering                                          Potential creditor in case, not top 30
        93   Lisa Murphy                                                 Potential creditor in case, not top 30
        94   Locke Lord LLP                                              Debtor's Counsel
        95   M&T Bank                                                    30 Largest Unsecured
        96   Marcello Garcia                                             Potential creditor in case, not top 30
        97   Marek Field Services LLC                                    Potential creditor in case, not top 30
        98   Marquis Construction Services                               30 Largest Unsecured
        99   McHale Performance                                          Potential creditor in case, not top 30
    100      Mercer Construction                                         Potential creditor in case, not top 30
    101      Mid - Coast Electric Supply                                 Potential creditor in case, not top 30
    102      Morgan Lewis                                                Potential creditor in case, not top 30
    103      MP2 Energy Texas, LLC                                       30 Largest Unsecured
    104      NAES Corporation                                            30 Largest Unsecured
    105      Neches and Trinity Valleys GCD                              Potential creditor in case, not top 30
    106      NRG Stream Services                                         Potential creditor in case, not top 30
    107      Office of U.S. Trustee                                      US Trustee
    108      Olson Ventures, LLC                                         Potential creditor in case, not top 30
    109      Oppel & Goldberg PLLC                                       Potential creditor in case, not top 30
    110      Packaged Power, LLC                                         Potential creditor in case, not top 30
    111      Pac-Van Inc                                                 Potential creditor in case, not top 30
    112      Peerless Industrial Group, Inc.                             Other - included as 30 largest creditor on previously-flied MSL
    113      Port of Victoria                                            Potential creditor in case, not top 30
    114      Post Glover                                                 Potential creditor in case, not top 30
    115      Power Plant Operations, Mtse & Consulting                   Potential creditor in case, not top 30
    116      PowerFlow Fluid Systems                                     Potential creditor in case, not top 30
    117      Princeton Wong                                              Potential creditor in case, not top 30
    Case 21-32156 Document 76-1 Filed in TXSB on 07/27/21 Page 10 of 14

Ref #                                    Name                                                   Role
    118   ProEnergy Services                                    Potential creditor in case, not top 30
    119   Progressive Pumps Corp.                               Potential creditor in case, not top 30
    120   Prudential Capital Energy Partners, L.P.              Debtor's Secured Lenders
    121   Prudential Energy Capital Partners                    Potential creditor in case, not top 30
    122   Prudential Insurance                                  Potential creditor in case, not top 30
    123   Prudential Legacy Insurance Company of New Jersey     Parties Requesting Notice
    124   Prudential Retirement Insurance and Annuity Company   Parties Requesting Notice
    125   Rainbolt & Alexander, L.L.P.                          Potential creditor in case, not top 30
    126   Ranger Analytics, Inc.                                Potential creditor in case, not top 30
    127   READITECH                                             30 Largest Unsecured
    128   Red Ball Oxygen                                       Potential creditor in case, not top 30
    129   Rena Scherer, Tax Assessor-Collector                  30 Largest Unsecured
    130   Rev 1 Power Services, Inc.                            30 Largest Unsecured
    131   Revista de Victoria                                   Potential creditor in case, not top 30
    132   Richards Plumbing Company                             Potential creditor in case, not top 30
    133   Saber Power Services, LLC                             Potential creditor in case, not top 30
    134   Safety Compliance Services                            Potential creditor in case, not top 30
    135   Safety-Kleen                                          Other - included as 30 largest creditor on previously-flied MSL
    136   SBS Nolan Power Group, Inc.                           Potential creditor in case, not top 30
    137   SBS/Nolan Power/QSS                                   Potential creditor in case, not top 30
    138   SetPoint Integrated Solutions                         Potential creditor in case, not top 30
    139   Shell Energy North America (US), L.P.                 30 Largest Unsecured
    140   Skyhawk Chemicals, Inc.                               Potential creditor in case, not top 30
    141   South Texas Crane Service, Inc.                       Potential creditor in case, not top 30
    142   South Texas Ventilation                               Potential creditor in case, not top 30
    143   Southwest Energy, LP                                  30 Largest Unsecured
    144   Southwest Energy, LP PPA                              Potential creditor in case, not top 30
    145   Stacey Woodard                                        Potential creditor in case, not top 30
    146   Starfish PPS                                          Potential creditor in case, not top 30
    147   Strategic Power Systems, Inc.                         Potential creditor in case, not top 30
    148   Stratus Technologies Ireland Ltd. Lockbox             Potential creditor in case, not top 30
    149   SUEZ WTS Services USA, Inc.                           Potential creditor in case, not top 30
    150   Sunbelt Rentals                                       Potential creditor in case, not top 30
    151   Suwannee Pipe and Supply                              Potential creditor in case, not top 30
    152   SW Consulting                                         Potential creditor in case, not top 30
    153   Swagelok Austin/Corpus Christi                        Potential creditor in case, not top 30
    154   Tennessee Gas Pipeline Company of America, LLC        30 Largest Unsecured - Notice Requested
    155   Tennessee Gas Pipeline Company, LLC                   30 Largest Unsecured
    156   Texas Commission on Environmental Quality             30 Largest Unsecured
    157   Texas Comptroller                                     Gov't Agency
    158   Texas Department of Licensing and Regulation          Potential creditor in case, not top 30
    159   Texas Department of Transportation                    Potential creditor in case, not top 30
    160   Texas First Rental                                    Potential creditor in case, not top 30
    161   The Prudential Insurance Company of America           Parties Requesting Notice
    162   The Reynolds Company                                  Potential creditor in case, not top 30
    163   The Ultimate Industrial Group                         Potential creditor in case, not top 30
    164   TISD, Inc.                                            Potential creditor in case, not top 30
    165   TransCanada Turbines Inc.                             Potential creditor in case, not top 30
    166   Triple D Security Corp.                               Potential creditor in case, not top 30
    167   Twin Eagle Resource Management LLC                    Potential creditor in case, not top 30
    168   Union Pacific Railroad                                Potential creditor in case, not top 30
    169   US Bank as Paying Agent for Prudential                Potential creditor in case, not top 30
    170   Valor Fabrication, LLC                                Potential creditor in case, not top 30
    171   Vector Controls, LLC                                  Potential creditor in case, not top 30
    172   Verizon Communications Inc                            Potential creditor in case, not top 30
    173   Victoria Bloomington LLC                              Potential creditor in case, not top 30
    174   Victoria City Power LLC                               Debtors
    175   Victoria County                                       Parties Requesting Notice
    176   Victoria County Clerk                                 Potential creditor in case, not top 30
    Case 21-32156 Document 76-1 Filed in TXSB on 07/27/21 Page 11 of 14

Ref #                                  Name                                           Role
    177   Victoria Economic Development Corporation   Potential creditor in case, not top 30
    178   Victoria Midstream, LLC                     Potential creditor in case, not top 30
    179   Victoria Port Power II LLC                  Parties Requesting Notice
    180   Victoria Port Power LLC                     Debtors
    181   Victoria Willow LLC                         Potential creditor in case, not top 30
    182   VIM Technologies Inc.                       Potential creditor in case, not top 30
    183   W. W. Grainger, Inc.                        Potential creditor in case, not top 30
    184   W.W. Services                               Potential creditor in case, not top 30
    185   Waste Management                            Potential creditor in case, not top 30
    186   Watertech Services                          Potential creditor in case, not top 30
    187   Williams Scotsman, Inc.                     30 Largest Unsecured
    188   Wilmington Trust                            Potential creditor in case, not top 30
    189   Zapata Security                             Potential creditor in case, not top 30
Case 21-32156 Document 76-1 Filed in TXSB on 07/27/21 Page 12 of 14




                        Schedule 2
                    Disclosure Table




                                11
           Case 21-32156 Document 76-1 Filed in TXSB on 07/27/21 Page 13 of 14


                                                   Entity in Bankruptcy
                                                   DISCLOSURE TABLE

Ref #                    Entity or Individual        Relationship in Bankruptcy    Relationship with Grant Thornton
         1 Akin Gump Strauss Hauer & Feld LLP        Counsel for Secured Lenders   Forensic Relationship
         2 Akin Gump Strauss Hauer & Feld LLP        Counsel for Secured Lenders   Advisory Relationship
         3 Office of U.S. Trustee                    US Trustee                    Forensic Relationship
         4 King & Spalding, LLP                      Creditor                      Business Relationship
         5 Verizon Communications, Inc.              Creditor                      Business Relationship
         6 Airgas USA, LLC                           Creditor                      Advisory Relationship
         7 Airgas USA, LLC                           Creditor                      Tax Relationship
         8 Akin Gump Strauss Hauer & Feld LLP        Counsel for Secured Lenders   Forensic Relationship
         9 American Arbitration Association          Creditor                      Advisory Relationship
        10 Ballard Spahr LLP                         Creditor                      Forensic Relationship
        11 Culligan International Company            Creditor                      Advisory Relationship
        12 Culligan International Company            Creditor                      Tax Relationship
        13 Culligan International Company            Creditor                      Transaction Services Relationship
        14 Culligan International Company            Creditor                      Valuation Relationship
        15 Ingersoll Rand Company                    Creditor                      Tax Relationship
        16 Kestrel Upperco, LLC (dba Quadion)        Creditor                      Audit Relationship
        17 Kestrel Upperco, LLC (dba Quadion)        Creditor                      Tax Relationship
        18 Kestrel Upperco, LLC (dba Quadion)        Creditor                      Transaction Services Relationship
        19 NAES Corporation                          Creditor                      Tax Relationship
        20 NAES Corporation                          Creditor                      Transaction Services Relationship
        21 Pac-Van Inc                               Creditor                      Advisory Relationship
        22 ProEnergy Holding Company                 Creditor                      Tax Relationship
        23 ProEnergy Holding Company                 Creditor                      Audit Relationship
        24 Southwest Energy L.P.                     Creditor                      Audit Relationship
        25 Southwest Energy L.P.                     Creditor                      Tax Relationship
        26 Twin Eagle Resource Management, LLC       Creditor                      Audit Relationship
        27 Verizon Communications, Inc.              Creditor                      Forensic Relationship
        28 Wilmington Trust                          Creditor                      Tax Relationship
        29 M&T Bank                                  Creditor                      Business Relationship
        30 Konecranes, Inc.                          Creditor                      GT United Kingdom Audit Relationship
        31 Verizon Communications, Inc.              Creditor                      GT United Kingdom Audit Relationship
        32 Victoria Bloomington LLC                  Creditor                      GT United Kingdom Audit Relationship
        33 M&T Bank                                  Creditor                      Advisory Relationship
        34 Prudential Financial, Inc. (NYSE:PRU)     Secured Lender                Advisory Relationship
        35 SUEZ WTS Services USA, Inc.               Creditor                      Tax Relationship
        36 Verizon Communications, Inc.              Creditor                      Advisory Relationship
        37 General Electric Company (NYSE:GE)        Creditor                      Valuation Relationship
        38 Prudential Financial, Inc. (NYSE:PRU)     Secured Lender                Audit Relationship
        39 Akerman LLP                               Creditor                      Forensic Relationship
             Case 21-32156 Document 76-1 Filed in TXSB on 07/27/21 Page 14 of 14


  Ref #                    Entity or Individual                  Relationship in Bankruptcy             Relationship with Grant Thornton
          40 Williams Scotsman, Inc.                             Creditor                               Transaction Services Relationship
          41 Kestrel Upperco, LLC (dba Quadion)                  Creditor                               Forensic Relationship
          42 King & Spalding, LLP                                Creditor                               Advisory Relationship
          43 Wilmington Trust                                    Creditor                               Audit Relationship
          44 General Electric Company (NYSE:GE)                  Creditor                               Advisory Relationship
          45 General Electric Company (NYSE:GE)                  Creditor                               Transaction Services Relationship
          46 AFCO Credit Corporation                             Creditor                               Tax Relationship
          47 Baker Hughes a GE Co. - Control Solutions           Creditor                               Valuation Relationship
          48 Prudential Financial, Inc. (NYSE:PRU)               Secured Lender                         Valuation Relationship
          49 FINSIGHT Group Inc                                  Creditor                               Transaction Services Relationship
          50 AFCO Credit Corporation                             Creditor                               Advisory Relationship
          51 Leidos Engineering, LLC                             Creditor                               Advisory Relationship
          52 CT Corporation                                      Creditor                               Audit Relationship
          53 Castleman Power Development LLC                     Creditor                               Advisory Relationship
          54 Peerless Industrial Group, Inc.                     Creditor                               Tax Relationship
          55 Agilon Energy II, LLC                               Client - Related Entity                Advisory Relationship


Please note: The above includes all relationships found for the debtor, their affiliates, and all entities / individuals listed on the Interested Parties
                                                                        List.
